DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay et al (US 4,816,556).

Gay et al disclose a process, wherein terephthaloyl chloride is reacted with diphenylether in an o-dichlorobenzene solvent, and as catalyst, anhydrous aluminum chloride.  During this process, 1,4-bis (4-phenoxybenzoyl) benzene is formed.  The reaction mixture is warmed, and then isophthalyl chloride is added, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-
I.jsp.

Claims 1-3, 5-7, 9-14, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 13, and 16 of copending Application No. 16/613,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims prepare 1,4-bis (4-phenoxybenzoyl) benzene, and subsequently a polyether ketone polymer.  The difference is that the independent claim of the reference application recites the production of a 1,4-bis (4-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-7, and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 12, and 13 of copending Application No. 16/609,790 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims prepare 1,4-bis (4-phenoxybenzoyl) benzene, and subsequently a polyether ketone polymer.  The difference is that the independent claim of the reference application recites the production of a 1,4-bis (4-phenoxybenzoyl) benzene-Lewis acid complex, while instant claim 1 only recites the a “product mixture” is formed when terephthaloyl chloride is reacted with diphenyl ether.  However, since both sets of claims are drawn to the same reaction, it would have been obvious to a person having ordinary skill in the art that the “product mixture” recited in the instant claim(s) is the 1,4-bis (4-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SIKARL A WITHERSPOON/
Primary Examiner, Art Unit 1622